Citation Nr: 1030677	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  07-37 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for sinusitis.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for residuals of a head 
injury, to include headaches and a forehead scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active duty from May 1994 to February 1997 
and from March 2000 to March 2003.  

In March 2009, the Board of Veterans' Appeals (Board) reopened 
claims for service connection for a low back disability and a 
head injury, to include headaches and a forehead scar; denied 
service connection for a left shoulder disability, a bilateral 
wrist disability, and left ear hearing loss; and remanded the 
issues of whether new and material evidence had been received to 
reopen a claim for service connection for sinusitis, as well as 
the issues of entitlement to service connection for a low back 
disability and residuals of a head injury, to include headaches 
and a forehead scar, to the Department of Veterans Affairs (VA) 
Regional Office in Winston-Salem, North Carolina (RO), for 
additional development.  The appeal was also remanded to ensure 
compliance with the law regarding VA's duty to notify claimants 
as to the substantiation of petitions to reopen previously denied 
claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA examinations were conducted in January 2010 and Kent letters 
was sent to the Veteran in April 2009 and March 2010.  Based on 
the actions taken by the RO, there has been substantial 
compliance with the March 2009 remand.



FINDINGS OF FACT

1.  The original claim of service connection for sinusitis was 
denied by the RO in an unappealed rating decision in May 1998.   

2.  The evidence received subsequent to the May 1998 denial of 
reopening does not relate to the unsubstantiated fact indicating 
that sinusitis was caused or aggravated by service and does not, 
by itself or in connection with the evidence previously 
assembled, raise a reasonable possibility of substantiating the 
claim for service connection for sinusitis.  
3.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claim for service connection for a low back 
disability and for residuals of a head injury, and he has 
otherwise been assisted in the development of his claim.

4.  The Veteran's statements that he has experienced low back 
symptomatology and residuals of a head injury since service are 
competent, non-credible, non-probative evidence.

5.  A January 2010 VA examiner's conclusions, based on physical 
examination and a review of the claims file, that the Veteran's 
current low back disability and head disability are not causally 
related to service are competent, credible, and highly probative 
evidence.

6.  The Veteran does not have a low back disability that is due 
to an event or incident of his active service.

7.  The Veteran does not have residuals of a head injury, to 
include headaches and a forehead scar, that are due to an event 
or incident of his active service.


CONCLUSIONS OF LAW

1.  The May 1998 RO decision that denied reopening of service 
connection for sinusitis is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1104 (2009).

2.  New and material evidence has not been received to reopen a 
claim for service connection for sinusitis.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2009).  

3.  The criteria for service connection for a low back disability 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

4.  The criteria for service connection for residuals of a head 
injury, to include headaches and a forehead scar, are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the record 
on appeal, the Board has concluded that the notice requirements 
of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the 
Veteran in March 2005, prior to adjudication, which informed him 
of the requirements needed to establish entitlement to service 
connection.  

Adequate notice involving new and material evidence was not sent 
in this case until later in the claims process.  However, VA may 
proceed with adjudication of a claim if errors in the timing or 
content of the notice are, as in this case, not prejudicial to 
the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  Letters were sent to the Veteran 
in April 2009 and March 2010 that informed him of the 
requirements needed to reopen a claim based on new and material 
evidence.  A supplemental statement of the case was issued in 
March 2010.

In accordance with the requirements of VCAA, the letters informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional private evidence was 
subsequently added to the claims files after the March 2005 
letter.  

The Veteran was informed in a March 2007 letter about disability 
ratings and effective dates if one of his service connection 
claims was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to a claim of whether new and material evidence has 
been presented to reopen the claim for service connection, in 
Kent. v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
notify a veteran of the evidence and information that is 
necessary to reopen the claim and VA must notify a veteran of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought.  The 
Court also held that VA's obligation to provide a veteran with 
notice of what constitutes new and material evidence to reopen a 
service connection claim may be affected by the evidence that was 
of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which the 
prior claim was denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the context 
of a claim to reopen, VA to examine the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate the 
element or elements required to establish service connection that 
were found insufficient in the previous denial.

In this case, the VCAA notification letters provided to the 
Veteran in April 2009 and March 2010 comply with the holding in 
Kent.  In essence, these letters informed the Veteran that the 
claims were originally denied because the disabilities were not 
shown to have either been incurred in or aggravated by service 
and that he must submit evidence showing that each of the 
disabilities is related to service.   

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, VA is not required to 
provide a medical examination in a new and material evidence case 
unless it is first determined that the claim is reopened.  VA 
examinations of the head and spine were conducted in January 
2010.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on file 
on which to make a decision on the issues on appeal.  

The Veteran has been given ample opportunity to present evidence 
and argument in support of his claims.  The Board additionally 
finds that general due process considerations have been complied 
with by VA, and the Veteran has had a meaningful opportunity to 
participate in the development of the claims.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analyses of the Claims

In its decisions, the Board is required to apply case law issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA, and precedential opinions issued by VA's Office of General 
Counsel.




New And Material Evidence

The Veteran seeks to reopen a claim of service connection for 
sinusitis, which he contends he incurred in or as a result of 
military service.  However, the Veteran has not submitted new and 
material evidence to reopen the previously denied claim, and the 
appeal will therefore be denied.  

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7104.  A final decision cannot be reopened unless 
new and material evidence is presented.  Pursuant to 
38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim 
when "new and material" evidence is presented or secured with 
respect to that claim.  

"If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, [VA] shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see 
also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
Id.  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must 
first determine whether the evidence presented or secured since 
the last final disallowance of the claim is new and material.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and material 
evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  There must be new and material evidence as to any 
aspect of the Veteran's claim that was lacking at the time of the 
last final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to 
be evidence that the Veteran currently has sinusitis that began 
in service.  

The issue of service connection for sinusitis was originally 
denied by an unappealed rating decision in May 1998 because 
chronic sinusitis due to service was not shown.  The Veteran 
attempted to reopen his claim of service connection for sinusitis 
in February 2005.  The claim was denied in a March 2006 rating 
decision, and the Veteran timely appealed.

The evidence on file at the time of the May 1998 RO decision 
consisted of the Veteran's service treatment records, VA 
treatment records dated in January 1998, and a January 1998 VA 
examination report.  

Evidence received since May 1998 consists of service 
department treatment records beginning in March 2004, private 
treatment records starting in August 2004,  VA treatment 
records beginning in July 2007, VA examination reports dated 
in January 2010, and written statements by and on behalf of 
the Veteran.  

The Veteran's service treatment records reveal that he 
complained of congested sinuses with headaches in July 1994, 
and an upper respiratory infection was diagnosed.  He had a 
sore throat and sinus infection in May 1996, and a common cold 
was diagnosed.  It was reported in August 1996 that he had had 
a sinus headache for two days - the assessment was possible 
frontal sinus.  A December 1999 enlistment medical history and 
examination reports do not contain any complaints or findings 
of sinusitis.

The Veteran's complaints on VA evaluation in January 1998 
included a history of hay fever; the Veteran said that he 
could only breath through one nostril.  The examiner concluded 
after examination that the Veteran did not have sinusitis.  
The Board has reviewed the evidence received into the record 
since the May 1998 RO denial and finds that new and material 
evidence has not been submitted sufficient to reopen the claim 
for service connection for sinusitis.

The evidence added to the claims files after May 1998 includes 
an April 2006 medical report from J. E. Curlee, D.O., in which 
the impressions include a history of nasal obstruction.  A VA 
outpatient treatment report dated in June 2007 includes an 
assessment of a deviated nasal septum.  

The evidence added to the claims files since May 1998 does not 
include any medical evidence of service-incurred sinusitis, as 
needed to warrant service connection.  In fact, this evidence 
does not show any nasal problems until more than three years 
after final service discharge and does not include a diagnosis of 
sinusitis.  

The Board has reviewed the evidence received into the record 
since the May 1998 RO denial and finds that new and material 
evidence has not been submitted sufficient to reopen a claim 
for service connection for sinusitis.  

Thus, the additional evidence received since the May 1998 RO 
decision does not relates to the unestablished facts necessary to 
substantiate the claim by showing a link between a current 
disability and service, nor does it raise a reasonable 
possibility of substantiating the claim.  Morton v. Principi, 3 
Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992).  (Observing that evidence of the claimant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military service).  

The Board has considered the Veteran's written contentions on 
file.  However, the Veteran's statements are redundant of 
assertions made in connection with the prior claim, and, thus, 
are cumulative of evidence already considered.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), it was 
held that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Here, however, none of the 
above criteria have been satisfied.

Accordingly, the Board finds that the claims for service 
connection for sinusitis is not reopened.


Service Connection

The Veteran seeks service connection for a low back disability 
and for residuals of a head injury, to include headaches and a 
forehead scar.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claims and 
that the appeals will be denied.

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  

In order to establish service connection for a disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The Veteran's service treatment records show that he complained 
in July 1994 of a three week history of back pain, and the 
assessment was low back pain, sacroiliac dysfunction.  While in 
January 1996, the Veteran responded in the affirmative to the 
question as to whether he then had or ever had recurrent back 
pain, clinical evaluation was normal.  In a December 1999 report 
of medical history questionnaire, the Veteran denied then having 
or ever having had back pain.  Again, clinical evaluation as 
normal. When examined by VA in January 1998, the Veteran 
complained of intermittent, non-radiating pain, low back pain 
since May 1994.  However, back examination did not reveal any 
spasm, kyphosis, scoliosis, or pain on motion. Forward flexion of 
the back was to 100 degrees, backward extension was to 40 
degrees, lateral flexion was to 45 degrees to either side, and 
bilateral rotation was to 40 degrees.  The diagnosis was of a 
normal back.

The Veteran incurred a laceration of the right forehead in 
October 1995 when a wrench fell and hit him; it was covered with 
a band-aid.  There was no loss of consciousness; the assessment 
was of a minor laceration.  The Veteran complained on his January 
1996 medical history report of frequent or severe headaches.  
However, his head was normal on medical examination.  The Veteran 
complained in January 1998 of more frequent migraine headaches 
since a head injury in 1995.  He also noted a history of a scar 
of the upper front forehead due to a head injury.  

The Veteran indicated that he did not have frequent or severe 
headaches or recurrent back pain on a December 1999 enlistment 
medical history report, and his head and spine were normal on 
medical examination in December 1999.  The Veteran complained of 
low back pain in February 2003, which he said began in 2001; and 
the assessment was lumbar strain with spasm.  

Apparently generated during the course of time that the Veteran 
was a member of the reserve forces, the Veteran was treated for a 
severe back injury he sustained while working as a baggage 
handler.  Records dated in March 2004 reveal that the Veteran, 
developed back pain with radicular symptoms at work in that 
capacity; there was no history of trauma.  Lumbar strain was 
diagnosed.  An MRI of the back in June 2004 showed focal left 
foraminal L5-S1 disc protrusion with resultant severe left neural 
foraminal stenosis and degenerative disc desiccation with 
associated loss of normal disc height at L2-L3 and L3-L4. The 
Veteran underwent a left L5-S1 partial laminectomy, diskectomy, 
and foraminotomy.



According to an August 2004 statement from W. J. Morris, M.D., 
the Veteran had the onset of severe back pain with sciatica in 
March 2004 after several episodes of extra heavy lifting ; prior 
to March 2004, he had some muscle pulls but nothing of note.

According to September 2004 records from Tacoma General Hospital, 
the Veteran underwent left L5-S1 partial laminectomy, diskectomy, 
and foraminotomy, microscopic.  The postoperative diagnosis was 
left L5-S1 herniated nucleus pulposus.

According to May 2009 statements from the Veteran's sister and 
W.M., a friend, the Veteran sustained migraines and low back 
disability due to service.  The Veteran's sister said that his 
migraines were due to a concussion in service.

VA neurological and musculoskeletal evaluations, including review 
of the claims files, were conducted in January 2010.  Shipwash v. 
Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 
(1995) (Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and review 
of the veteran's claims folder); but see  D'Aries v. Peake, 22 
Vet. App. 97, 106 (2008) (Holding that it is not necessary for a 
VA medical examiner to specify review of the claims folder where 
it is clear from the report that the examiner has done so and is 
familiar with the claimant's extensive medical history). 

The neurological diagnoses were chronic headaches (migraine by 
history), and scar of the right forehead not found.  The VA 
examiner concluded that it was less likely than not that the 
Veteran's migraines were related to the 1995 head injury because 
the service records show that the 1995 injury was considered 
minor, with no loss of consciousness and only a band-aid used to 
cover it.  The examiner also noted that although the Veteran 
reported frequent or severe headaches in January 1996, he noted 
in December 1999 that he did not have frequent or severe 
headaches.  

The musculoskeletal diagnoses were low back pain, and lumbar disc 
displacement.  The examiner concluded that it was less likely 
than not that the Veteran's low back disability was related to 
service back pain because the Veteran's occasional service 
complaints of back pain ended in February 2003 and the next 
complaints of back pain were not until he had a back injury at 
work in March 2004.  He was seen a number of times after his work 
injury and it was repeatedly noted that he was having low back 
pain due to a work-related injury.  

The Board has considered the written statements on file in 
support of the Veteran's service connection claim.  To the extent 
that he has alleged that he has had chronic gastrointestinal 
problems since service, the Board finds this contention not 
credible, as the objective evidence of record does not 
substantiate his allegation.  The absence of evidence of problems 
for many years after service and the notation that he began 
having post-service problems with diarrhea in 2001 contradict his 
assertion. 

Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the service connected claim denied above, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

As new and material evidence has not been received, service 
connection for sinusitis is not reopened; the appeal is denied.

Service connection for a low back disability is denied.

Service connection for residuals of a head injury are denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


